 1                           UNITED STATES DISTRICT COURT

 2                                  DISTRICT OF NEVADA

 3 NATIONSTAR MORTGAGE LLC,                              Case No.: 2:17-cv-01604-APG-EJY

 4       Plaintiff                                   Order Denying Pending Motions as Moot

 5 v.                                                             [ECF Nos. 38, 44]

 6 SATICOY BAY LLC SERIES 43
   PANGLOSS, et al.,
 7
        Defendants
 8

 9      In light of the parties’ status report indicating they have settled this matter (ECF No. 58),

10      I ORDER that the pending motions to dismiss (ECF Nos. 38, 44) are DENIED as moot.

11      DATED this 10th day of March, 2020.

12

13
                                                       ANDREW P. GORDON
                                                       UNITED STATES DISTRICT JUDGE
14

15

16

17

18

19

20

21

22

23
